Case 2:19-bk-56885               Doc 109-1 Filed 10/31/19 Entered 10/31/19 17:08:04                              Desc
                                 Replacement Document Page 1 of 19



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: October 31, 2019




________________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

                                                                )
    In re:                                                      )    Chapter 11
                                                                )
    MURRAY ENERGY HOLDINGS CO., et al.,1                        )    Case No. 19-56885 (JEH)
                                                                )
                                                                )    Judge John E. Hoffman, Jr.
                                                                )
                              Debtors.                          )    (Joint Administration Requested)
                                                                )

ORDER AUTHORIZING RETENTION AND APPOINTMENT OF PRIME CLERK LLC
     AS CLAIMS AND NOTICING AGENT [RELATED TO DOCKET NO. 24]



1
      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been requested,
      a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
      herein. Such information may be obtained on the website of the Debtors’ claims and noticing agent at
      https://cases.primeclerk.com/MurrayEnergy. The location of Debtor Murray Energy Holdings Co.’s principal
      place of business and the Debtors’ service address in these chapter 11 cases is 46226 National Road,
      St. Clairsville, Ohio 43950.



KE 64970932
Case 2:19-bk-56885           Doc 109-1 Filed 10/31/19 Entered 10/31/19 17:08:04                          Desc
                             Replacement Document Page 2 of 19



        Upon the application (the “Application”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing the

Debtors to retain and appoint Prime Clerk LLC (“Prime Clerk”) as claims and noticing agent

(“Claims and Noticing Agent”) pursuant to 28 U.S.C. § 156(c), section 105(a) of the Bankruptcy

Code, Rule 2014-1 of the Local Bankruptcy Rules for the United States Bankruptcy Court for the

Southern District of Ohio (the “Local Rules”), and the and the General Order 30-2 from the United

States Bankruptcy Court for the Southern District of Ohio, dated October 10, 2019 (the “General

Order”) to, among other things, (a) distribute required notices to parties in interest, (b) receive,

maintain, docket, and otherwise administer the proofs of claim filed in the Debtors’ chapter 11

cases, and (c) provide such other administrative services, as required by the Debtors, that would

fall within the purview of services to be provided by the Clerk’s office; all as more fully set forth

in the Application; and upon the Schrag Declaration; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General Order, and this Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court having found that

venue of this proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the relief requested in the Application is in the best

interests of the Debtors’ estates, their creditors, and other parties in interest; and this Court having

found that the Debtors’ notice of the Application and opportunity for a hearing on the Application

were appropriate under the circumstances and no other notice need be provided; and this Court

having reviewed the Application and having heard the statements in support of the relief requested

therein at a hearing before this Court (the “Hearing”); and this Court having determined that the




2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Application.

                                                       2
KE 64970932
Case 2:19-bk-56885           Doc 109-1 Filed 10/31/19 Entered 10/31/19 17:08:04                Desc
                             Replacement Document Page 3 of 19



legal and factual bases set forth in the Application and at the Hearing establish just cause for the

relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.        Notwithstanding the terms of the Engagement Agreement attached as Exhibit 1 to

this Order, the Application is granted on a basis as set forth in this Order.

        2.        The Debtors are authorized to retain Prime Clerk as Claims and Noticing Agent

effective nunc pro tunc to the Petition Date under the terms of the Engagement Agreement, and

Prime Clerk is authorized and directed to perform noticing services and to receive, maintain,

record, and otherwise administer the proofs of claim filed in these chapter 11 cases (if any), and

all related tasks, all as described in the Application.

        3.        Prime Clerk shall serve as the custodian of court records and shall be designated as

the authorized repository for all proofs of claim filed in these chapter 11 cases (if any) and is

authorized and directed to maintain official claims registers for each of the Debtors, to provide

public access to every proof of claim unless otherwise ordered by the Court, and to provide the

Clerk with a certified duplicate thereof upon the request of the Clerk (if necessary).

        4.        Prime Clerk is authorized and directed to provide an electronic interface for filing

proofs of claim and to obtain a post office box or address for the receipt of proofs of claim

(if necessary).

        5.        Prime Clerk is authorized to take such other action to comply with all duties set

forth in the Application.

        6.        The Debtors are authorized to compensate Prime Clerk in accordance with the

terms of the Engagement Agreement upon the receipt of reasonably detailed invoices setting forth

the services provided by Prime Clerk and the rates charged for each, and to reimburse Prime Clerk



                                                   3
KE 64970932
Case 2:19-bk-56885         Doc 109-1 Filed 10/31/19 Entered 10/31/19 17:08:04                Desc
                           Replacement Document Page 4 of 19



for all reasonable and necessary expenses it may incur, upon the presentation of appropriate

documentation, without the need for Prime Clerk to file fee applications or otherwise seek Court

approval for the compensation of its services and reimbursement of its expenses.

        7.     Prime Clerk shall maintain records of all services showing dates, categories of

services, fees charged, and expenses incurred, and shall serve monthly invoices on the Debtors,

the office of the United States Trustee, counsel for the Debtors, counsel for any official committee

monitoring the expenses of the Debtors, and any party-in-interest who specifically requests service

of the monthly invoices.

        8.     The parties shall meet and confer in an attempt to resolve any dispute which may

arise relating to the Engagement Agreement or monthly invoices; provided that the parties may

seek resolution of the matter from the Court if resolution is not achieved.

        9.     Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, the fees and expenses of

Prime Clerk under this Order shall be an administrative expense of the Debtors’ estates.

        10.    Prime Clerk may apply its advance to all prepetition invoices, which advance shall

be replenished to the original advance amount, and, thereafter, Prime Clerk may hold its advance

under the Engagement Agreement during the chapter 11 cases as security for the payment of fees

and expenses incurred under the Engagement Agreement. The prepetition invoices include

services that fall under the scope of this retention and do not include services that would require

retention under 11 U.S.C. § 327.

        11.    The Debtors shall indemnify Prime Clerk under the terms of the Engagement

Agreement, as modified pursuant to this Order.

        12.    Prime Clerk shall not be entitled to indemnification, contribution, or reimbursement

pursuant to the Engagement Agreement for services other than the services provided under the



                                                 4
KE 64970932
Case 2:19-bk-56885        Doc 109-1 Filed 10/31/19 Entered 10/31/19 17:08:04                  Desc
                          Replacement Document Page 5 of 19



Engagement Agreement, unless such services and the indemnification, contribution, or

reimbursement therefor are approved by the Court.

        13.    Notwithstanding anything to the contrary in the Engagement Agreement, the

Debtors shall have no obligation to indemnify Prime Clerk, or provide contribution or

reimbursement to Prime Clerk, for any claim or expense that is either: (a) judicially determined

(the determination having become final) to have arisen from Prime Clerk’s gross negligence,

willful misconduct, or fraud; (b) for a contractual dispute in which the Debtors allege the breach

of Prime Clerk’s contractual obligations if the Court determines that indemnification, contribution,

or reimbursement would not be permissible pursuant to In re United Artists Theatre Co., 315 F.3d

217 (3d Cir. 2003); or (c) settled prior to a judicial determination under (a) or (b), but determined

by this Court, after notice and a hearing, to be a claim or expense for which Prime Clerk should

not receive indemnity, contribution, or reimbursement under the terms of the Engagement

Agreement as modified by this Order.

        14.    If, before the earlier of (a) the entry of an order confirming a chapter 11 plan in

these chapter 11 cases (that order having become a final order no longer subject to appeal), or

(b) the entry of an order closing these chapter 11 cases, Prime Clerk believes that it is entitled to

the payment of any amounts by the Debtors on account of the Debtors’ indemnification,

contribution, and/or reimbursement obligations under the Engagement Agreement (as modified by

this Order), including the advancement of defense costs, Prime Clerk must file an application

therefor in this Court, and the Debtors may not pay any such amounts to Prime Clerk before the

entry of an order by this Court approving the payment. This paragraph is intended only to specify

the period of time under which the Court shall have jurisdiction over any request for fees and

expenses by Prime Clerk for indemnification, contribution, or reimbursement, and not a provision



                                                 5
KE 64970932
Case 2:19-bk-56885         Doc 109-1 Filed 10/31/19 Entered 10/31/19 17:08:04               Desc
                           Replacement Document Page 6 of 19



limiting the duration of the Debtors’ obligation to indemnify Prime Clerk. All parties in interest

shall retain the right to object to any demand by Prime Clerk for indemnification, contribution, or

reimbursement.

        15.    In the event Prime Clerk is unable to provide the services set out in this Order,

Prime Clerk will immediately notify the Clerk and the Debtors’ counsel and, upon approval of the

Court, cause to have all original proofs of claim and computer information turned over to another

claims and noticing agent with the advice and consent of the Clerk and the Debtors’ counsel.

        16.    The Debtors shall submit a separate retention application, pursuant to

11 U.S.C. § 327 and/or any applicable law, should Prime Clerk perform work that is not

specifically authorized by this Order.

        17.    The Debtors and Prime Clerk are authorized to take all actions necessary to

effectuate the relief granted pursuant to this Order in accordance with the Application.

        18.    Notwithstanding any term in the Engagement Agreement to the contrary (including

with regard to paragraph 15 of the Engagement Agreement), the Court retains jurisdiction with

respect to all matters arising from or related to the implementation of this Order.

        19.    Notice of the Application as provided therein shall be deemed good and sufficient

notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the Local Rules

are satisfied by such notice.

        20.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

        21.    Prime Clerk shall not cease providing claims processing services during the chapter

11 case(s) for any reason, including nonpayment, without an order of the Court.




                                                 6
KE 64970932
Case 2:19-bk-56885        Doc 109-1 Filed 10/31/19 Entered 10/31/19 17:08:04                  Desc
                          Replacement Document Page 7 of 19



        22.    Within fourteen (14) days of entry of an order dismissing or converting the case, or

within twenty-eight (28) days of entry of a final decree, Prime Clerk shall (a) forward to the Clerk

an electronic version of all imaged claims, (b) upload the creditor mailing list into CM/ECF, and

(c) docket a final claims register. If the case has jointly-administered entities, one combined

register shall be docketed in the lead case containing claims of all cases. If the case is converted,

a final claims register shall also be docketed in each jointly-administered case containing the

claims of only that specific case. Prime Clerk shall further box and transport all original claims to

the Dayton Federal Records Center, 3150 Springboro Road, Moraine, Ohio 45439 and docket a

completed SF-135 Form indicating the accession and location numbers of the archived claims.

Prime Clerk shall be compensated by the Debtors’ estates for such services.

        23.    In the event of any inconsistency between the Engagement Agreement, the

Application and the Order, the Order shall govern.

SO ORDERED.




Copies to Default List




                                                 7
KE 64970932
Case 2:19-bk-56885   Doc 109-1 Filed 10/31/19 Entered 10/31/19 17:08:04   Desc
                     Replacement Document Page 8 of 19



                                   Exhibit 1

                            Engagement Agreement




KE 64970932
